DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the length of the longest edge of each porous absorbing body block is 1/2 or less of a length of the shortest edge among the plurality of edges of the opening must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 & 9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano et al. (US 2014/0184692).
Takano et al. disclose the following claimed limitations:
* Re clm 1, a liquid absorber/ink absorber, 200/ (Abst., figs 1-8);
* a container/170, ink tank, 300/ that has an opening and that recovers liquid paras 0041-0044, figs 1-3b); and
* a first absorbing unit/200, waste ink absorber/ that is constituted by an aggregate of porous absorbing body blocks/200a, 210, 220/, and that is housed in the container/300, 170/ such that a gap exists between the porous absorbing body blocks (figs 1-5);
* wherein the porous absorbing body blocks/absorber/ have a density of 0.05g/cm3 or more and 0.50g/cm3 or less (para 0075-0076, fig 7).

* Re clm 2, wherein the opening has a shape including a plurality of edges (0041-0044, figs 1-5); and 
* a length of the longest edge of each porous absorbing body block is 1/2 or less of a length of the shortest edge among the plurality of edges of the opening (figs 1 & 4A).



	* Re clm 9, an image forming apparatus (Abst., paras 0031, 0063-0066, fig 6);
* the liquid absorber (Abst., para 0066, figs 1-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 2014/0184692).
Takano et al. disclose all of the claimed limitations except for the following:
	* Re clm 3, wherein when the porous absorbing body blocks have a density of A [g/cm3], the aggregate has a bulk density of 0.25A [g/cm3] or more and 1.50A [g/cm3] or less.
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art at the time the invention was made to utilize wherein when the porous absorbing body blocks have a density of A [g/cm3], the aggregate has a bulk density of 0.25A [g/cm3] or more and 1.50A [g/cm3] or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges .
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowance of claims 5-8 is the inclusion of the limitations of a liquid absorber that includes a second absorbing unit constituted by an aggregate of small pieces, the small pieces containing a substrate including a fiber and a polymeric absorbing body supported by the substrate, wherein the second absorbing unit is housed in the container so as to be mixed with the first absorbing unit. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Communication With The USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853